Exhibit 10.57

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is entered into by and between Media
Arts Group, Inc. (the “Company”) and Anthony D. Thomopoulos (“Executive”), as of
the 16 day of September 2002.

 

The Company hereby employs Executive and Executive hereby accepts such
employment, upon the terms and conditions hereinafter set forth, commencing on
August 8, 2002 and continuing until either party notifies the other in writing
of its intention to terminate this Agreement.  Termination of this Agreement by
either party will be effective on the termination date set forth in such notice.

 

Executive shall serve during the course of his employment as interim Chief
Executive Officer of the Company, and shall have such other duties and
responsibilities as the Board of Directors of the Company shall determine from
time to time.  For the term of this Agreement, Executive shall report to the
Board of Directors of the Company.

 

The Company will pay to Executive a base salary at the rate of $500,000 per
year.  Such salary shall be earned semi-monthly and shall be payable in periodic
installments no less frequently than semi-monthly in accordance with the
Company’s customary practices.  Amounts payable shall be reduced by standard
withholding and other authorized deductions.  Any and all other payments and
benefits, if any (including, any incentive bonus), shall be at the discretion of
the Board of Directors.

 

Executive shall be entitled to receive prompt reimbursement for all reasonable
employment expenses incurred by him in accordance with the policies, practices
and procedures as in effect generally with respect to other peer executives of
the Company.  Executive shall be entitled to paid vacation in accordance with
the plans, policies, programs and practices as in effect generally with respect
to other peer executives of the Company.  The Company reserves the right to
modify, suspend or discontinue any and all of the above plans, practices,
policies and programs at any time without recourse by Executive so long as such
action is taken generally with respect to other similarly situated peer
executives and does not single out Executive.

 

This Agreement is personal to Executive and shall not, without the prior written
consent of the Company, be assignable by Executive.  This Agreement may not be
amended or modified other than by a written agreement executed by Executive and
the Company.  This Agreement shall be deemed to have been executed and delivered
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
by the laws of the State of California without regard to principles of conflict
of laws.  This

 

1

--------------------------------------------------------------------------------


 

Agreement is being executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

MEDIA ARTS GROUP, INC.

/s/ Anthony D. Thomopoulos

 

 

Anthony D. Thomopoulos

 

 

By

/s/ Herbert D. Montgomery

 

 

Its

EVP & CFO

 

 

 

 

 

 

By

/s/ Robert Murray

 

 

 

VP, General Counsel

 

 

 

2

--------------------------------------------------------------------------------